Scott, J.:
The plaintiff sues three successive firms of stockbrokers with whom he had transactions as a customer. Some of the defendants were members of all three firms. Other defendants were members of only one or another of the firms. The complaint shows that many statements of account were rendered to him by each of the firms, which were retained without objection. He now seeks to open these accounts, alleging that one or other of the firms had made secret profits out of stocks carried for him, and in certain instances had without his knowledge acted as brokers, both for the sellers and purchasers of stock bought upon his orders. We think that the .complaint clearly united three causes of action, and that the demurrer should have been sustained on that ground. If one firm made false statements or realized secret profits, this created no liability against those members of the precedent or subsequent firm *18who were not members of the delinquent firm and participated neither in the wrongful acts nor the profits derived therefrom. Whether ór not the complaint states a cause of action against the members of either firm need not now be considered. The interlocutory judgment appealed from must, therefore, be reversed and the demurrer sustained, with costs in this court and the court below, with leave to plaintiff to amend his complaint within twenty days upon payment of such costs.
Ingeaham, .McLaughlin, Laughlih and Houghton, JJ., concurred.
. Judgment 'reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of costs.